[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In the above matter, the following order is entered with regard to Counsel for the Plaintiff's Motion for Attorney's Fee:
From the Ten Thousand ($10,000) Dollars being held by Federated Investors for the account of John Turner, SS# 007-38-0456, the sum of Two Thousand Three Hundred Forty Two and 50/100 ($2,342.50) Dollars shall be paid to Attorney Ellen Morrissey as additional attorney's fees and the balance may be released to Attorney Kenneth Halpern.
BY THE COURT
Hon. Herbert Barall, Judge